DETAILED ACTION
In response to communication filed on 17 March 2021, claims 1, 11 and 20 are amended. Claims 4 and 14 are canceled. Claims 1-3, 5-13 and 15-22 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Rejection of Claims 1, 5, 11, 15, 20 under 35 U.S.C. § 103” filed on 17 March 2021, have been considered but are not persuasive. Applicant’s arguments with respect to independent claims 1, 11 and 20 have been considered but are moot because the new ground of rejections are based on the amendments and does not rely on Chen reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore the other arguments are not considered to be persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, 11, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik et al. (US 2007/0185863 A1, hereinafter “Budzik”) in view of Sawashima et al. (US 2006/0074884 A1, hereinafter “Sawashima”).

Regarding claim 1, Budzik teaches
A method in a computing device, comprising: (see Budzik, [0090] “methods and apparatus for assessing, ranking, organizing and presenting search results have been provided”). 
transmitting a query to a plurality of search services; (see Budzik, [0050] “the query generation module 226 or 312 forms multiple search queries targeted to multiple information sources 108 (block 406)”; [0061] “when querying multiple search engines”). 
receiving a plurality of query result sets from two or more, and less than all, of the plurality of search services in response to the query and… (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”; [0047] “may determine that a search is not likely to return useful results... may determine that the page does not have sufficiently rich content to search”) of the plurality of search services, (see Budzik, [0023] “The information sources 108 store a plurality of files, programs, and/or web pages in one or more databases 112 for use by the client devices 102. For example, a database server 110 may be associated with a publicly available search engine such as Google™, MSN®, or Yahoo!®. In addition, a database server 110 may include commercial databases such as Lexis® and Westlaw®”) that identifies the first query result set; (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”). 
generating a comparer function (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) by applying a ranking algorithm to the query result sets that orders the query results of the query result sets (see Budzik, [0052] “property of the information repository being searched, the search results as a group, or individual results on their own, may be used for the purposes of assessing, ranking, organizing, and presenting search results”; [0061] “applied to search results from all search engines queried in order to rank search results”) without regard to a received order of the query results in the query result sets; (see Budzik, [0066] “in an order that is not necessarily the same as the order of the individual search results received from the information sources 108”).
merging the query result sets into a merged query result set (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”; [0071] “The assessment, organization, and ranking module 230 or 316 could then group search results”) based on the comparer function… (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) of each received query result set of the plurality of query result sets provided by the search services (see Budzik, [0051] “each information source 108 searches one or more information repositories and generates a set of search results”; [0070] “set of search results gathered from multiple search engines”) in the merged query result set; and (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”).  
displaying in the user interface (see Budzik, [0030] “the display 216 may be used to display search results received from the search system 114 including data from multiple information sources 108”) at least a portion of the merged query result (see Budzik, [0066] 
Budzik does not explicitly teach displaying in a user interface an indication of a failure to receive a first query result set, from at least one search service; merging the query result sets into a merged query result set in a manner that maintains an internal order; displaying in the user interface at least a portion of the merged query result at least partially concurrently with the indication of the failure. 
However, Sawashima discloses a search result generation unit that generates search results and also teaches
displaying in a user interface an indication of a failure to receive a first query result set, from at least one search service (see Sawashima, Fig. 1; [0033] “processing in the search device 1, the client terminal 2 and the search site systems 3a to 3c”; [0050] “if no URL exists in the search result list, the search result generation unit 15 generates an output file in which no relevant search result exists. To be more specific, these output files are described in HTML format, read by a browser of the client terminal 2 and displayed”).
search results are in a manner that maintains an internal order of a specific format (see Sawashima, [0030] “The links 23, 25 and 26 include information on URLs which are identifiers of the site servers 31a to 31c, the identifiers being searched by the search device 1 based on a search format inputted to a keyword input portion”; [0011] “a search result generation unit which generates a search result corresponding to the inputted search format”). 
displaying query results at least partially concurrently with the indication of the failure (see Sawashima, Fig.1; [0050] “the URL described in the search result list received from the search unit 14, the search result generation unit 15 generates an output file describing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of displaying search results and no results found as disclosed and taught by Sawashima, in the system taught by Budzik to yield the predictable results of improving the search by applying inputted search format (see Sawashima, [0005] “In this search engine, there has been used a technology for searching information corresponding to the inputted search format from information previously stored in a database of the search engine”).

Regarding claim 11, Budzik teaches
A computing device, comprising: (see Budzik, [0022] “The illustrated system 100 includes one or more client devices 102”).
at least one processor circuit; and (see Budzik, [0027] “client device 102 includes a main unit 202 which preferably includes one or more processors 204”). 
at least one memory that stores instructions configured to be executed by the at least one processor circuit, the instructions configured to perform operations (see Budzik, [0027] “client device 102 includes a main unit 202 which preferably includes one or for querying multiple search services, the operations comprising: (see Budzik, [0050] “the query generation module 226 or 312 forms multiple search queries targeted to multiple information sources 108 (block 406)”; [0061] “when querying multiple search engines”).
transmitting a query to a plurality of search services, (see Budzik, [0050] “the query generation module 226 or 312 forms multiple search queries targeted to multiple information sources 108 (block 406)”; [0061] “when querying multiple search engines”).
receiving a plurality of query result sets from two or more, and less than all, of the plurality of search services in response to the query and… (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”; [0047] “may determine that a search is not likely to return useful results... may determine that the page does not have sufficiently rich content to search”) of the plurality of search services, (see Budzik, [0023] “The information sources 108 store a plurality of files, programs, and/or web pages in one or more databases 112 for use by the client devices 102. For example, a database server 110 may be associated with a publicly available search engine such as Google™, MSN®, or Yahoo!®. In addition, a database server 110 may include commercial databases such as Lexis® and Westlaw®”) that identifies the first query result set, (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”).
generating a comparer function (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) by applying a ranking algorithm to the query result sets that orders the query results of the query result sets (see Budzik, [0052] “property of the information repository being searched, the search results as a group, or individual results on their own, may be used for the purposes of assessing, ranking, organizing, and presenting search results”; [0061] “applied to search results from all search engines queried in order to rank search results”) without regard to a received order of the query results in the query result sets; (see Budzik, [0066] “in an order that is not necessarily the same as the order of the individual search results received from the information sources 108”).
merging the query result sets into a merged query result set (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”; [0071] “The assessment, organization, and ranking module 230 or 316 could then group search results”) based on the comparer function… (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) of each received query result set of the plurality of query result sets provided by the search services (see Budzik, [0051] “each information source 108 searches one or more information repositories and generates a set of search results”; [0070] “set of search results gathered from multiple search engines”) in the merged query result set, and (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”).  
displaying in the user interface (see Budzik, [0030] “the display 216 may be used to display search results received from the search system 114 including data from multiple information sources 108”) at least a portion of the merged query result (see Budzik, [0066] 
Budzik does not explicitly teach displaying in a user interface an indication of a failure to receive a first query result set, from at least one search service; merging the query result sets into a merged query result set in a manner that maintains an internal order; displaying in the user interface at least a portion of the merged query result at least partially concurrently with the indication of the failure. 
However, Sawashima discloses a search result generation unit that generates search results and also teaches
displaying in a user interface an indication of a failure to receive a first query result set, from at least one search service (see Sawashima, Fig. 1; [0033] “processing in the search device 1, the client terminal 2 and the search site systems 3a to 3c”; [0050] “if no URL exists in the search result list, the search result generation unit 15 generates an output file in which no relevant search result exists. To be more specific, these output files are described in HTML format, read by a browser of the client terminal 2 and displayed”).
search results are in a manner that maintains an internal order of a specific format (see Sawashima, [0030] “The links 23, 25 and 26 include information on URLs which are identifiers of the site servers 31a to 31c, the identifiers being searched by the search device 1 based on a search format inputted to a keyword input portion”; [0011] “a search result generation unit which generates a search result corresponding to the inputted search format”). 
displaying query results at least partially concurrently with the indication of the failure (see Sawashima, Fig.1; [0050] “the URL described in the search result list received from the search unit 14, the search result generation unit 15 generates an output file describing a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of displaying search results and no results found as disclosed and taught by Sawashima, in the system taught by Budzik to yield the predictable results of improving the search by applying inputted search format (see Sawashima, [0005] “In this search engine, there has been used a technology for searching information corresponding to the inputted search format from information previously stored in a database of the search engine”).

Regarding claim 20, Budzik teaches
A computer-readable storage medium having program instructions recorded thereon that, (see Budzik, [page13 col2 lines1-2] “A computer readable medium storing a software program to cause a computing device to”) when executed by at least one processor circuit, (see Budzik, [0027] “client device 102 includes a main unit 202 which preferably includes one or more processors 204… the memory 208 stores a software program that interacts with the other devices in the system 100 as described below. This program may be executed by the processor 204 in any suitable manner”) perform a method computing device, the method comprising: (see Budzik, [0090] “methods and apparatus for assessing, ranking, organizing and presenting search results have been provided”). 
generating a query to transmit to a plurality of search services; (see Budzik, [0050] “the query generation module 226 or 312 forms multiple search queries targeted to multiple information sources 108 (block 406)”; [0061] “when querying multiple search engines”).
receiving a plurality of query result sets from two or more, and less than all, of the plurality of search services in response to the query, and (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”; [0047] “may determine that a search is not likely to return useful results... may determine that the page does not have sufficiently rich content to search”) generating a comparer function (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) by applying a ranking algorithm to the query result sets that orders the query results of the query result sets (see Budzik, [0052] “property of the information repository being searched, the search results as a group, or individual results on their own, may be used for the purposes of assessing, ranking, organizing, and presenting search results”; [0061] “applied to search results from all search engines queried in order to rank search results”) without regard to a received order of the query results in the query result sets; (see Budzik, [0066] “in an order that is not necessarily the same as the order of the individual search results received from the information sources 108”).
of the plurality of search services, (see Budzik, [0023] “The information sources 108 store a plurality of files, programs, and/or web pages in one or more databases 112 for use by that identifies the first query result set; (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”).
merging the query result sets into a merged query result set (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”; [0071] “The assessment, organization, and ranking module 230 or 316 could then group search results”) based on the comparer function… (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) of each received query result set of the plurality of query result sets provided by the search services (see Budzik, [0051] “each information source 108 searches one or more information repositories and generates a set of search results”; [0070] “set of search results gathered from multiple search engines”) in the merged query result set; and (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”).
displaying in the user interface (see Budzik, [0030] “the display 216 may be used to display search results received from the search system 114 including data from multiple information sources 108”) at least a portion of the merged query result (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”; [0071] “The assessment, organization, and ranking module 230 or 316 could then group search results”; [0079] “may produce other instructions about how the results should be 
Budzik does not explicitly teach displaying in a user interface an indication of a failure to receive a first query result set, from at least one search service; merging the query result sets into a merged query result set in a manner that maintains an internal order; displaying in the user interface at least a portion of the merged query result at least partially concurrently with the indication of the failure. 
However, Sawashima discloses a search result generation unit that generates search results and also teaches
displaying in a user interface an indication of a failure to receive a first query result set, from at least one search service (see Sawashima, Fig. 1; [0033] “processing in the search device 1, the client terminal 2 and the search site systems 3a to 3c”; [0050] “if no URL exists in the search result list, the search result generation unit 15 generates an output file in which no relevant search result exists. To be more specific, these output files are described in HTML format, read by a browser of the client terminal 2 and displayed”).
search results are in a manner that maintains an internal order of a specific format (see Sawashima, [0030] “The links 23, 25 and 26 include information on URLs which are identifiers of the site servers 31a to 31c, the identifiers being searched by the search device 1 based on a search format inputted to a keyword input portion”; [0011] “a search result generation unit which generates a search result corresponding to the inputted search format”). 
displaying query results at least partially concurrently with the indication of the failure (see Sawashima, Fig.1; [0050] “the URL described in the search result list received from the search unit 14, the search result generation unit 15 generates an output file describing a URL searched… if no URL exists in the search result list, the search result generation unit 15 generates an output file in which no relevant search result exists… output files are described in HTML format, read by a browser of the client terminal 2 and displayed”; [0054] “generates a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of displaying search results and no results found as disclosed and taught by Sawashima, in the system taught by Budzik to yield the predictable results of improving the search by applying inputted search format (see Sawashima, [0005] “In this search engine, there has been used a technology for searching information corresponding to the inputted search format from information previously stored in a database of the search engine”).

	Regarding claim 5, the proposed combination of Budzik and Sawashima teaches
further comprising: displaying (see Budzik, [0088] “ranked search results 602 being displayed”) at least a highest ranked portion of the merged query results (see Budzik, [0088] “ranked toward the top of the combined search results”).
Claim 15 incorporates substantively all the limitations of claim 5 in a device form and is rejected under the same rationale.

Claims 2, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik and Sawashima in view of Grechanik (US 9,256,422 B2, hereinafter “Grechanik”).

Regarding claim 2, the proposed combination of Budzik and Sawashima teaches
further comprising: generating the query (see Budzik, [0033] “The query generation module 312 forms multiple search queries targeted to multiple information sources 108”) at a software development tool as a software package query; (see Budzik, [0033] “These software modules 312, 314, 316 may be executed by the processor”) wherein said receiving comprises: (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”).
receiving a query result set from each search service that lists (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”; [0081] “organized list of the search results for display to the user”)
The proposed of Budzik and Sawashima does not explicitly teach one or more software packages available at the search service matching the software package query.
However, Grechanik discloses similarities among programming applications and also teaches
retrieves one or more software packages available at the search service matching the software package query (see Grechanik, [col6 lines27-30] “search engine may retrieve a list of applications that are relevant to these key words. The applications retrieved may include the application "MidiQuickFix" that may be of interest to the user”).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of searching appropriate applications as disclosed and taught by Grechanik, in the system taught by the proposed combination of Budzik 
Claims 12 and 21 incorporate substantively all the limitations of claim 2 in device form and are rejected under the same rationale.

Claims 3, 13 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik and Sawashima in view of Park et al. (US 2013/0138635 A1, hereinafter “Park”).

Regarding claim 3, the proposed combination of Budzik and Sawashima teaches
wherein said generating a comparer function comprises:… (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) query results of the plurality of query result sets… (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”) the query result sets (see Budzik, [0070] “a set of to generate the comparer function (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”)
The proposed combination of Budzik and Sawashima does not explicitly teach weighting query results of the plurality of query result sets according to the TF-IDF (term frequency and inverse document frequency) weighting algorithm; and ordering the weighted query results of the query result sets. 
However, Park discloses performing search using a search method for two or more selected objects and also teaches
weighting search results (see Park, [0059] “The weight calculation unit 360 can include a weight”) according to the TF-IDF (term frequency and inverse document frequency) weighting algorithm; and (see Park, [0059] “of the search results, a term frequency-inverse document frequency (TF-IDF)”) ordering the weighted query results of results (see Park, [0050] “the weighted value of each of the search results, priority of displaying of the search results can be determined comparing the values in ascending order (or descending order)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of weighing search results based on a specific algorithm and ordering the weighted search results as disclosed and taught by Park, in the system taught by the proposed combination of Budzik and Sawashima to yield the predictable results of improving time efficiency while performing multiple searches (see Park, [0048] “Therefore, the search can be a search for each of the plurality of objects or multiple 
Claims 13 and 22 incorporate substantively all the limitations of claim 3 in device form and are rejected under the same rationale.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik and Sawashima in view of Fastlicht et al. (US 2014/0304247 A1, hereinafter “Fastlicht”).

Regarding claim 6, the proposed combination of Budzik and Sawashima teaches
the display of (see Budzik, [0088] “search results 602 being displayed”) the merged query result set… (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”) is displayed (see Budzik, [0088] “search results 602 being displayed”). 
The proposed combination of Budzik and Sawashima does not explicitly teach enabling a user to filter the display of the merged query result set so that only the query result set of a selected search service is displayed. 
However, Fastlicht discloses filtering search results and also teaches
enabling a user to filter search results (see Fastlicht, [0021] “modify the search results by applying filters or similar channelization options that are defined by the user though a user interface”) so that only the query result set of a selected search service are available (see Fastlicht, [0031] Content filters 209 can include filters that restrict results to… search engine sources“). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of filtering search results specific to selected search services as disclosed and taught by Fastlicht, in the system taught by the  The filters are defined on a channel by channel basis. The filter can be defined by a user for a user defined channel of by the content aggregation site for content aggregation site channels. Additional optimizations and options can be applied in addition to filters as configured by users. The filtering and the optimizations can be done at either the content aggregation site or at the client device or any combination thereof”). 
Claim 16 incorporates substantively all the limitations of claim 6 in a device form and is rejected under the same rationale.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik and Sawashima in view of Chavalier et al. (US 2008/0072180 A1, hereinafter “Chavalier”).

Regarding claim 7, the proposed combination of Budzik and Sawashima teaches
wherein said generating a comparer function comprises:… (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”) the plurality of query result sets received from the search services… (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other databases”; [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device 102 or the search system 114”) the plurality of query result sets to be received; (see Budzik, [0070] “a set of search results gathered from multiple search engines WWW search engines, desktop search engines that contain email and files, and other and wherein said merging comprises: (see Budzik, [0066] “organized search results are a combination of the search results from multiple information sources”; [0071] “The assessment, organization, and ranking module 230 or 316 could then group search results”)
The proposed combination of Budzik and Sawashima does not explicitly teach generating an intermediate comparer function based on a subset of the plurality of query result sets received from the search services while waiting for a remainder of the plurality of query result sets to be received from the search services; generating an intermediate merged query result set by merging the subset of the query result sets based on the intermediate comparer function. 
However, Chavalier discloses processing results in parts and also discloses
generating an intermediate comparer function (see Chavalier, [0014] “processing required to normalize and/or integrate results, etc., results from a first repository may be presented and/or integrated into a display of results, e.g., in relevance rank order, before results from a second repository have been received and/or are ready to be integrated and/or displayed”) based on a subset of search results (see Chavalier, [0016] “a portion of the results of the search are received”) while waiting for a remainder of search results (see Chavalier, [0022] “the search is hanging waiting for… additional results”) generating an intermediate merged query result set by merging the subset of the query result sets (see Chavalier, [0014] “previously received and processed results”) based on the intermediate comparer function (see Chavalier, [0014] “processing required to normalize and/or integrate results, etc., results from a first repository may be presented and/or integrated into a display of results, e.g., in relevance rank order, before results from a second repository have been received and/or are ready to be integrated and/or displayed”).    

Claim 17 incorporates substantively all the limitations of claim 7 in a device form and is rejected under the same rationale.

Claims 8-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik, Sawashima and Chavalier in view of Maddocks (US 2016/0162583 A1, hereinafter “Maddocks”).

Regarding claim 8, the proposed combination of Budzik, Sawashima and Chavalier teaches
further comprising: receiving another query result set (see Chavalier, [0014] “results from a second repository have been received”) from another search service (see Budzik, [0066] “another information source 108 may return”) of the search services (see Budzik, [0061] “from all search engines queried”) in response to the query;… (see Budzik, [0055] “in response to a query”) the another query result set; (see Chavalier, [0014] “results from a second repository have been received”) generating a second intermediate comparer function (see Chavalier, [0024] “have been integrated in their rank order within the combine set of results (original plus subsequently received/processed)”) by applying the ranking algorithm to the query result sets that orders the query results of the query result sets (see Budzik, [0061] “applied to search results from all search engines queried in order to rank search results into a single ordered list”) without regard to a received order of the query results in the query result sets; and (see Budzik, [0066] “an order that is not necessarily the same as the order of the individual search results received from the information sources”).  
generating a second intermediate merged query result set by merging the another query result set and the subset of the query result sets (see Chavalier, [0014] “by adding at least a subset of results from the second repository to previously received and processed results to create a combined set of results, sorting the combined set”) based on the intermediate comparer function (see Chavalier, [0014] “processing required to normalize and/or integrate results, etc., results from a first repository may be presented and/or integrated into a display of results, e.g., in relevance rank order, before results from a second repository have been received and/or are ready to be integrated and/or displayed”).    
The proposed combination of Budzik, Sawashima and Chavalier does not explicitly teach enabling a user to interact with a user interface to accept the another query result set. 
However, Maddocks discloses accepting and rejecting search results and teaches
enabling a user to interact with a user interface to accept search results (see Maddocks, [0033] “graphic user interface 11 for selectively accepting/rejecting search results”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of accepting or reversing the acceptance of search results as disclosed and taught by Maddocks, in the system taught by the proposed combination of Budzik, Sawashima and Chavalier to yield the predictable results of improving the search performance and ranking of search results (see Maddocks, [0044] “to improve performance over standard SQL searches of the data and to improve relevance ranking of the results. The API allows for a user to be registered and to later login and retrieve their settings such as previous searches, shortlists, personal data and settings”). 

Regarding claim 9, the proposed combination of Budzik, Sawashima, Chavalier and Maddocks teaches
further comprising: enabling the user to interact with the user interface to reverse acceptance of (see Maddocks, [0033] “graphic user interface 11 for selectively accepting/rejecting search results”) another query result set (see Chavalier, [0014] “results from a second repository have been received”). The motivation for the proposed combination is maintained. 
Claim 18 incorporates substantively all the limitations of claims 8 and 9 in a device form and is rejected under the same rationale.

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Budzik and Sawashima in view of Hill et al. (US 2017/0109609 A1, hereinafter “Hill”).

Regarding claim 10, the proposed combination of Budzik and Sawashima teaches
wherein said receiving a plurality of query result sets from the search services comprises: (see Budzik, [0066] “The system might also use the results of comparing the search result models with the context model to organize the search results in some appropriate way… The ranked and organized search results are a combination of the search results from multiple information sources 108”).  
displaying in the user interface… (see Budzik, [0079] “search results may be viewed in a side bar to the document being displayed,… by specifying the most appropriate user interface modality”) from a responding search service (see Budzik, [0085] “each information source 108 searches one or more databases and generates a set of search results, which are received by the client device”).  
an indication of another query result set successfully received. 
However, Hill discloses searching for a subject and also teaches
an indication of another query result set successfully received (see Hill, [0042] “if any identification of a suitable match is received, the search is indicated as successful”; [0041] “receives a search request from user computing device”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include functionality of an indication that mentions the successful receipt of search results as disclosed and taught by Hill, in the system taught by the proposed combination of Budzik and Sawashima to yield the predictable results of enhancing user experience with improved search results tailored to the user’s needs (see Hill, [0033] “The resulting technical effect achieved is at least one of: (i) applying computerized image recognition to items of interest that is trained and retrained according to user feedback to continually enhance the accuracy thereof; (ii) enhanced user experience with improved search results; and (iii) enhanced user experience with results tailored to the user's needs”). 
Claim 19 incorporates substantively all the limitations of claim 10 in a device form and is rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532.  The examiner can normally be reached on Monday - Friday (6:30 AM to 3:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571)270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/VAISHALI SHAH/Examiner, Art Unit 2158